MICHAEL A. THOMPSON,          )
                              )               Davidson Chancery
         Plaintiff/Appellant, )               No. 97-1388-I
                              )
VS.                           )

TENNESSEE BOARD OF PAROLES, )
                              )
                                              Appeal No.
                                                           FILED
et. al.,                      )               01A01-9710-CH-00572
                              )                              June 5, 1998
         Defendant/Appellee.  )
                                                   Cecil W. Crowson
                                                 Appellate Court Clerk
                  IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE

       APPEAL FROM THE CHANCERY COURT OF DAVIDSON COUNTY
                     AT NASHVILLE, TENNESSEE

            HONORABLE IRVIN H. KILCREASE, JR., CHANCELLOR



Michael A. Thompson, #131076
Turney Center Industrial Prison & Farm
Route 1, Unit 2B-103
Only, Tennessee 37140
PRO SE/PLAINTIFF/APPELLANT


John R. Miles, #013346
Counsel for the State
Cordell Hull Building, Second Floor
425 Fifth Avenue South
Nashville, Tennessee 37243-0488
ATTORNEYS FOR DEFENDANT/APPELLEE


                    MODIFIED, AFFIRMED AND REMANDED.


                                         HENRY F. TODD
                                         PRESIDING JUDGE, MIDDLE SECTION




CONCUR:
BEN H. CANTRELL, JUDGE
WILLIAM C. KOCH, JR., JUDGE
MICHAEL A. THOMPSON,          )
                              )                        Davidson Chancery
         Plaintiff/Appellant, )                        No. 97-1388-I
                              )
VS.                           )
                              )
TENNESSEE BOARD OF PAROLES, )                          Appeal No.
et. al.,                      )                        01A01-9710-CH-00572
                              )
         Defendant/Appellee.  )




                                     OPINION

       Michael A. Thompson, a prisoner in the custody of Tennessee Department of Correction

has appealed from a summary judgment dismissing his petition for certiorari for judicial review

of a decision of the Tennessee Board of Paroles denying parole.



       The appellant has presented five issues as follows:

               A.      Whether the appellant was denied his minimal due
               process rights to be heard only on the sentence he was eligible
               to be heard for parole on or from?

               B.      Whether the hearing officer committed significant
               procedural errors when he refused to continue the hearing -
               after the appellant advised him that he was not being heard on
               the sentence he was eligible to be paroled on or from?

               C.      Whether the Board of Paroles and its members
               committed significant procedural errors when they approved
               and/or modified the hearing officer’s recommendations, in
               light of the fact that the appellant had raised the issue that he
               was not being heard on the sentence he was eligible to be
               paroled on or from?

               D.      Whether the Board of Paroles and/or its appointed
               designee, Joseph Stepbach, acted arbitrarily, illegally and
               fraudulently when they refused to address and/or hear the
               appellant’s appeal and remand his parole eligibility hearing
               back to the hearing officer for a decision to be recommended
               only on the sentence the appellant was eligible to be heard for
               parole on?

               E.      Whether the decision rendered in Howell v. State, 569
S.W.2d 428 (Tenn. 1978) can benefit the State, when parole
               is violated on determinate consecutive sentences, to the
               prejudice of the parolee?



                                               -2-
        On October 5, 1989, appellant was convicted of two crimes, second degree murder and

assault with intent to commit murder, and was sentenced to twenty years confinement for the

former offense and twelve and one-half years for the latter offense, to be served consecutively,

that is, a total of thirty-two and one-half years confinement.



        On December 2, 1996, appellant’s application for parole was heard by a hearing officer

who recommended that the application be denied. On December 23, 1996, the Board denied the

application, and, on January 17, 1997, appellant appealed to the Board on the ground that the

hearing officer erred in considering his aggregate sentence of thirty-two and one-half years, when

he should have considered only the twenty year sentence stated in the application for an

“institutional parole” for the remaining twelve and one-half years. The appeal was denied by the

Board, and the prisoner instituted the present judicial review.



        The Trial Judge dismissed the petition for certiorari because the Criminal Sentencing

Reform Act of 1982, T.C.A. Title 40, Chapter 35, § 40-35-112, under which appellant’s

eligibility for parole must be computed by adding together the eligibility period of each

consecutive sentence. This Court agrees with the Trial Court that the act makes no distinction

between a “custodial parole” and outright release from custody.



        The foregoing disposes of the first four issues.



        The fifth issue presents assumed future criminal acts of the appellant, and is considered

moot.



        The judgment of the Trial Court taxed “Lit Tax” costs to the petitioner. An affidavit of

poverty does not excuse a litigant from paying all costs. The judgment of the Trial Court is

modified to render judgment against the petitioner for all costs accrued in that Court and to

award execution therefor. As modified, said judgment is affirmed. Costs of this appeal are taxed



                                               -3-
against the appellant. The cause is remanded to the Trial Court for further proceedings consistent

with this opinion.



                       MODIFIED, AFFIRMED AND REMANDED.



                                                      _________________________________
                                                      HENRY F. TODD
                                                      PRESIDING JUDGE, MIDDLE SECTION



CONCUR:


_____________________________
BEN H. CANTRELL, JUDGE


_____________________________
WILLIAM C. KOCH, JR., JUDGE




                                               -4-